Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein, there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Whether the rights of defendant under the Fifth and Fourteenth Amendments were denied. Defendant argued that he had been deprived of his fundamental constitutional rights to a fair trial and to due process of law because the mental infirmity, paranoid schizophrenia, of the prosecution’s principal witness was or should have been known to the prosecution and was not called to the attention of the jury. The Court of Appeals considered this contention and held that there was no violation of defendant’s constitutional rights. [See 25 N Y 2d 1002.]